Citation Nr: 0000452	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of closed head trauma.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left tibia and fibula fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's father




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1990 to August 
1993.  By rating action dated in May 1994, the Department of 
Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, 
granted service connection for residuals of an injury of the 
left eye, rated 30 percent disabling; residuals of a fracture 
of the left leg, rated 10 percent disabling; and residuals of 
a closed head injury, rated 10 percent disabling.  The 
veteran appealed for higher ratings for the service-connected 
disabilities.  The case was initially before the Board of 
Veterans' Appeals (Board) in March 1997 when an evaluation in 
excess of 30 percent for residuals of left eye trauma was 
denied.  Appellate consideration of the remaining issues on 
appeal was deferred pending further action by the regional 
office.  In June 1999, the regional office confirmed and 
continued the prior 10 percent evaluations each for the 
veteran's head trauma residuals and residuals of the 
fractures of the left leg.  The case is again before the 
Board for further appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issue of an evaluation in excess of 
10 percent for residuals of closed head trauma is again being 
deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding an increased 
rating for residuals of left tibia and fibula fractures has 
been obtained by the regional office.  

2.  The veteran has some stiffness and aching of his left 
lower extremity.  There is mild crepitus on motion of the 
left knee.  There is no laxity of the knee.  The fractures of 
the left tibia and fibula are well healed.  

3.  The veteran's left tibia and fibula fracture residuals 
have resulted in no more than slight disability.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of 
fractures of the left tibia and fibula is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
evaluation in excess of 10 percent for residuals of left 
tibia and fibula fractures to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have 
been properly developed. 

The veteran's service medical records reflect that he 
sustained various injuries including fractures of the 
midshafts of the left tibia and fibula in a March 1992 
pedestrian-motor vehicle accident.  

When the veteran was afforded a VA general medical 
examination in November 1993, there was a scar over the left 
patella that was nontender to palpation.  There was also a 
nontender scar near the left ankle.  In the midfibula-tibia 
region, there was a bony deformity where apparently there had 
been fusion of the left fibula and tibia.  The veteran walked 
with a slight limp favoring the left side.  An X-ray study of 
the left leg showed an old healed fracture in the middle 
third of both the tibia and fibula.  There was bony bridging 
between the two bones in the same area.  There was an 
intramedullary rod with locking screws.  The diagnoses 
included status post left fibula-tibia fracture with open 
reduction and internal fixation.  

During the course of an April 1995 hearing on appeal, the 
veteran testified that he walked with a slight limp and on 
occasion had stiffness and pain involving his left leg.  He 
had not noticed any dislocation or lateral movement.  He 
stated that his knee popped perhaps 2 to 3 times a month.  
The veteran's father related that it appeared the veteran 
placed most of his weight on the other leg. 

The veteran was afforded a VA orthopedic examination in May 
1995.  He stated that he was doing fairly well with regard to 
his leg.  On examination, his gait was normal.  He did not 
limp.  There was a well-healed surgical scar on the anterior 
aspect of the left knee.  The knee flexed from 0 degrees to 
130 degrees.  There was increased crepitus noted in the knee; 
however, the knee was stable.  There was no significant 
shortening.  There was some irregularity of the shaft of the 
tibia mostly toward the distal third.  An X-ray study of the 
left knee and tibia showed no significant changes from the 
November 1993 X-ray study.  The diagnoses included 
postoperative residuals of fractures of the left tibia and 
fibula.  

The veteran was afforded a VA orthopedic examination in May 
1998.  The veteran currently noted some stiffening of the 
left knee, especially during the wintertime and some 
discomfort behind the knee typically occurring following 
excessive use.  He was, however, fully functional with the 
left lower extremity; playing softball and involved in other 
activities including running.  On observation, he had 
well-healed surgical incisions with scars over the left 
patella and left distal lower extremity just below the knee 
and just above the ankle, presumably related to placement of 
a metal plate and screws.  He had a grossly visible as well 
as palpable deformity of the bones of the midleg which were 
related to a bony fusion of the left tibia and fibula. Both 
legs were equal in length.  

On observation of the left knee, there was no warmth, 
erythema or effusion.  There was some mild crepitation noted 
with range of motion of the knee.  Flexion of the knee was 
complete (to 138 degrees) and extension was also full.  There 
was no evidence of ligamentous laxity of the left knee.  The 
examiner commented that the left leg or knee did not exhibit 
weakened movement, excess fatigability or incoordination 
attributable to the service-connected disability.  He stated 
that the functional limitation was relatively minor in degree 
and was associated with either prolonged exercise such as 
running or heavy use.  Currently, the veteran was capable of 
performing work functions.  He was going to night school and 
was involved in recreational activities including softball.  
The examiner stated that there was no mechanism for 
portraying the minor degree of functional limitation in terms 
of degree of additional range of motion lost in the knee.  
The diagnosis was history of midshaft tibiofibular fracture 
on the left. 

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. Part 4, Code 5262.  

In the case of Fenderson v. West, No. 96-947 (U. S. Vet. App. 
January 20 1999), the United States Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a 
subsequent claim for an increased rating of a service 
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.") was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  

In this case, the evidence reflects that the veteran 
currently experiences some stiffness and aching of his left 
lower extremity and there is mild crepitus on motion of the 
left knee.  However, range of motion of the left knee is 
complete and there is no laxity of the knee.  On the most 
recent VA orthopedic examination in May 1998, the veteran's 
left lower extremity was fully functional.  He was playing 
softball and was also involved in other activities including 
running.  The fractures of the tibia and fibula are noted to 
be well healed and the surgical scars are also well healed.  
The examiner expressed an opinion that the left lower 
extremity did not exhibit any weakened movement, excess 
fatigability or incoordination attributable to the veteran's 
service-connected disability.  Any functional limitation was 
relatively minor in degree and was associated with either 
prolonged exercise such as running or heavy use such as 
prolonged weight lifting.  The veteran's leg was currently 
capable of performing work functions.  Accordingly, under the 
circumstances, it appears that the fracture residuals of the 
veteran's left tibia and fibula have resulted in no more than 
slight knee or ankle disability and as such would not warrant 
entitlement to an evaluation in excess of 10 percent under 
the provisions of Diagnostic Code 5262.  The evidence 
indicates that the veteran's left lower extremity condition 
has not changed significantly since the initial rating and 
staging of the ratings under Fenderson would not be for 
consideration.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to the 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has reported 
occasional stiffness and aching involving his left lower 
extremity and these symptoms have been considered by the 
Board in evaluating the degree of severity of the veteran's 
left lower extremity disability.  When he was afforded the 
most recent VA orthopedic examination in May 1998, the 
examiner expressed an opinion that the left lower extremity 
did not exhibit any weakened movement, excess fatigability or 
incoordination attributable to the service-connected 
disability.  The examiner also concluded that any functional 
limitation was relatively minor in degree and was associated 
with either prolonged exercise such as running or heavy use 
such as prolonged weight lifting.  Thus, for the reasons 
already discussed, the Board does not find the schedular 
criteria for an evaluation in excess of 10 percent for the 
fracture residuals of the veteran's left tibia and fibula 
have been met.  

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claim for an evaluation in 
excess of 10 percent for residuals of the left tibia and 
fibula fractures; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue regarding those matters.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left tibia and fibula fractures is not 
established.  The appeal is denied to this extent.  


REMAND

With regard to the veteran's claim for an evaluation in 
excess of 10 percent for residuals of closed head trauma, his 
service medical records reflect that he sustained a severe 
head injury with left frontal and orbital fractures and a 
cerebral contusion on March 8, 1992.  He suffered a severe 
traumatic encephalopathy as a result and was incompetent and 
unable to communicate for an extended period.  While he 
apparently underwent extended treatment and rehabilitation, 
the available service medical records are clearly incomplete; 
they consist primarily of an April 1992 hospital summary from 
Tripler Army Medical Center.  That summary noted that he 
still had severe traumatic encephalopathy, was incompetent 
and unable to communicate, and was to be transferred to a 
chronic rehabilitation hospital.  Records of any treatment 
from April 1992 until August 1993, when the veteran was 
placed on the Temporary Disability Retired List as 100 
percent disabled, are not currently of record.  
When the veteran was afforded a VA general medical 
examination in November 1993, it was noted that he currently 
did volunteer work at a VA medical center and was under the 
weekly care of a neuropsychologist.  The veteran felt like he 
was making progress but still had poor concentration.  He was 
very hyperactive and had verbal temper flares.  Various 
findings were recorded on the examination.  The diagnoses 
included status post left frontal/temporal lobe contusion 
with resultant changes in behavior and memory and status post 
left fibula-tibia fractures with open reduction and internal 
fixation.  

In a statement dated in May 1994, the U. S. Army indicated 
that the veteran would be removed from the Temporary 
Disability Retired List as of May 1995 because of permanent 
physical disability and permanently retired with a 30 percent 
disability rating.  

During the April 1995 hearing, the veteran indicated that he 
had been performing volunteer work for about two years.  He 
indicated that he had attempted to get jobs but it seemed 
that there were no jobs available.  He indicated that he was 
working with the VA vocational rehabilitation service in 
order to obtain employment.  

An April 1995 statement by the veteran's supervisor at the VA 
medical center reflected that he had worked with and 
supervised the veteran for the previous year.  The veteran 
volunteered in the file room at the medical center.  He 
became very frustrated easily and had a difficult time 
controlling his anger.  Most of the time, the things that 
upset him were very minor.  His supervisor indicated that the 
veteran tried hard to do his work.  

The veteran was afforded a VA neurological examination in May 
1998.  Various findings were recorded including an intention 
tremor consistent with weakness in the left arm.  He had 
ankle clonus on the left side.  His right toe was downgoing 
and the left toe was upgoing.  There was decreased pinprick 
in the left leg.  The diagnostic impression was status post 
closed head injury with a lengthy coma.  It was indicated 
that the veteran had undergone an excellent rehabilitation 
but had residual left-sided weakness, sensory changes and 
upper motor and neuron signs.  The examiner stated that every 
neurological deficit he found was directly attributable to 
the closed head injury at the time of the accident.  

The veteran was afforded a VA psychiatric examination in May 
1998.  It was indicated that, after getting out of service, 
he had obtained a job as a volunteer at the VA medical center 
for two years.  He was then involved with Jewish vocational 
services and obtained a job at a store.  About two years 
prior to the examination, the veteran began working in the 
mailroom at the VA medical center and had worked in the 
mailroom and as a radiology and surgical transporter.  He 
stated that his job was going fairly well.  Various findings 
were recorded on the examination.  The examiner stated that 
no psychiatric diagnosis could really be made.  

The record discloses that the residuals of the veteran's 
closed head trauma have been rated 10 percent disabling under 
the provisions of Diagnostic Code 8045-9304 since his 
separation from service in 1993.  That rating is specified 
for purely subjective complaints attributable to brain 
trauma.  However, as noted above, the record reflects that 
the veteran required extensive convalescence and therapy for 
an extended period following his injury; probably even well 
after his formal separation from service.  The current record 
does not document this treatment, or even clearly state where 
it was accomplished.  Since the veteran was apparently 
unemployed, and was only able to obtain volunteer work at a 
VA medical center for some period following his release from 
active service, it would appear that the concept of a 
"staged" rating, as required by the Fenderson case, as 
explained above, requires consideration.  It appears that the 
Fenderson case requires consideration of a possible 
prestabilization rating under 38 C.F.R. § 4.28, as well as 
consideration of a total rating based on individual 
unemployability under 38 C.F.R. § 3.340 for some period of 
time following his separation.  Furthermore, VA neurological 
examination in May 1998 disclosed that he had residual left-
sided weakness with sensory changes and it appears that 
evaluations for the objective neurological symptoms resulting 
from the veteran's closed head trauma should be considered 
for the left upper extremity and the left lower extremity.  
Such consideration should include to an extraschedular 
evaluation for the closed head trauma residuals under the 
provisions of 38 C.F.R. § 3.321(b)

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1.  The regional office should obtain the 
veteran's VA vocational rehabilitation 
folder and associate that folder with the 
claims file. 

2.  The regional office should determine 
where the veteran was hospitalized by the 
service department following his transfer 
from Tripler Army Medical Center 
(apparently in April 1992) for treatment 
of the residuals of his head trauma.  
Records of all military medical treatment 
of the veteran after April 1992 should be 
obtained.  The service department should 
also provide a copy of any examination of 
the veteran conducted in conjunction with 
his removal from the Temporary Disability 
Retired List. 

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities 
and gainful employment from the time of 
release from active duty until the 
current time. 

4.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded to a staged rating as required 
by Fenderson for some period following 
his discharge, if the evidence 
establishes that he was still recovering 
from his injury and had residual 
impairment which significantly affected 
employment.  Such consideration would 
necessarily include consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) or a total disability rating 
based on individual unemployability 
during that period of time when the 
veteran was unemployed or employed only 
on a volunteer basis at the VA medical 
center.  The regional office should also 
specifically consider the assignment of 
separate neurological evaluations under 
codes other than 8045 for the organic 
neurologic manifestations of the 
veteran's head trauma.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition regarding the remaining matter on 
appeal pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link



